Citation Nr: 9928515	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-19 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a compression fracture at L1 with traumatic arthritis and 
low back strain, currently evaluated as 30 percent disabling. 

2.  What evaluation is warranted for the period from August 
29, 1997, for a gastric ulcer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota. 

In January 1994, the RO continued the 30 percent disability 
evaluation assigned for the veteran's low back disability and 
the non-compensable evaluation assigned for his residuals of 
a fractured mandible.  The veteran initially filed a notice 
of disagreement appealing both these ratings.  However, in 
August 1997, a statement was received from him that indicated 
he did not intend to appeal the non-compensable rating 
assigned for the residuals of his fractured mandible.  Thus, 
his appeal of this issue was withdrawn.  

In January 1998, the RO denied service connection for an 
ulcer secondary to medications taken for his service-
connected low back disability, and the veteran appealed this 
determination claiming service connection for a 
gastrointestinal disability.  The Board remanded the case in 
June 1998 for additional development on each remaining issue.  
In March 1999, the RO continued the 30 percent rating 
assigned for the veteran's low back disability, granted 
service connection for a gastric ulcer secondary to 
medication taken for his low back disorder, and assigned a 10 
percent disability rating for the ulcer.  The veteran 
disagreed with this determination and appealed the initial 
rating assigned for his ulcer.  


FINDINGS OF FACT

1.  The veteran's residuals of a compression fracture at L1 
with traumatic arthritis and low back strain do not include 
muscle spasms, a severe limitation of motion, nor a severe 
lumbosacral strain with characteristic symptoms.

2.  The veteran's gastric ulcer is not more than mildly 
disabling, and it is not manifested by recurring episodes of 
severe symptomatology occurring two or three times per year 
each averaging 10 days in duration, or by continuous moderate 
manifestations.


CONCLUSIONS OF LAW

1.  A disability evaluation in excess of 30 percent for the 
residuals of a compression fracture at L1 with traumatic 
arthritis and low back strain is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Codes 5003, 5010, 5285, 5292, and 5295 (1998).

2.  A disability evaluation in excess of 10 percent for the 
period from August 29, 1997, for a gastric ulcer is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 
4.114, Code 7304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking an increased evaluation for his 
residuals of a compression fracture at L1 with traumatic 
arthritis and low back strain, and an initial rating in 
excess of 10 percent for his gastric ulcer.  As a preliminary 
matter, the Board finds that the veteran's claims on these 
issues are plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant facts have now been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
The veteran has undergone recent VA examinations to evaluate 
his conditions and relevant treatment records, both VA and 
private, have been obtained.

Background

In February 1980, the veteran was granted service connection 
for a low back disability.  He was assigned a 10 percent 
disability rating for the condition.  His disability rating 
for the low back disability was eventually raised to 20 
percent and then to 30 percent.  In July 1993, he submitted a 
claim seeking an increased rating for his low back 
disability.  In January 1994, the RO denied his claim for an 
evaluation in excess of 30 percent, and he initiated the 
current appeal.  

In a March 1999 rating decision, the veteran was awarded 
service connection for a gastric ulcer, and he was assigned a 
10 percent disability rating.  He initiated the current 
appeal disagreeing with this initial rating assigned for the 
disability and seeking a rating in excess of 10 percent.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's available service medical records 
as well as all other evidence of record pertaining to the 
history of his service-connected disabilities.  The Board has 
identified nothing in this historical record which suggests 
that the current evidence is not adequate to fairly determine 
the rating to be assigned for his disabilities.

VA outpatient treatment records from 1979 to 1997 show the 
veteran was seen for complaints of low back pain.  Diagnoses 
included degenerative joint disease.  In November 1992, it 
was noted that he had a long history of chronic low back 
pain, but that he did not miss work because of this.  It was 
reported that he had worked in construction, as a lumberjack, 
meat cutter, and presently as a postal worker sorting mail.  
He was also seen for complaints of abdominal pains.  

Treatment records from a private chiropractor, David M. 
Witte, D.C., show that the veteran was seen from May to July 
1993 for complaints of left and right leg and low back pain.  
It was noted that the veteran rated his pain and/or 
disability at 5 according to the visual analogy scale.  
Examination found decreased range of motion of the lumbar 
spine.  

A July 1993 letter from Dr. Witte stated that he had been 
treating the veteran for chronic low back pain and that his 
current condition was related to an inservice lumbar 
compression fracture.  It was reported that degenerative 
joint changes had taken place which complicated the veteran's 
condition.  

The report of a VA examination in September 1993 noted the 
veteran's subjective complaints included that he had a lot 
more overall pain in the low back that was spreading to his 
right leg.  Physical examination found he was able to move 
without undue discomfort.  Examination of the spine showed he 
could flex the lumbar spine to 90 degrees, but could extend 
it backward only to 20 degrees.  Lateral flexion was possible 
to 25 degrees and painful when moving to the right, and 
rotation was possible to 25 degrees bilaterally and again was 
painful when turning to the right.  It was noted that the 
lumbar spine was tender on percussion over the lumbar region.  
Lumbar X-ray examination revealed no change from November 
1992.  There was compression of L1 with spurring in L1-2, L2-
3, and L3-4.  Diagnoses included compression fracture at L1.  

A February 1996 letter from Dr. Witte stated that the veteran 
first reported to his office in April 1993 for treatment and 
evaluation of lower back pain and right leg pain.  Evaluation 
resulted in a diagnosis of chronic subluxation complex at L-3 
through L-5.  It was stated that this was complicated by an 
old compression fracture of the L-1 vertebra which was a 
service-connected injury.  Further complicating the case were 
degenerative changes in the lower lumbar vertebra due to the 
biomechanical weaknesses as a result of the chronic 
subluxation and compression fracture.  It was stated that Dr. 
Witte had treated the veteran for this chronic lower back 
problem periodically since April 1993.  

The report of a VA orthopedic examination in December 1996 
noted the veteran complained of some pain for the past few 
years down the right buttock and down the lateral side of the 
right leg to the knee.  Examination found he walked normally 
down the hall and was able to walk on his toes and heels and 
squat to the floor.  There was flattening of the lordotic 
curve but no focal tenderness over the lumbar spine on 
careful palpation, and no sacroiliac or sciatic notch 
tenderness.  Straight leg raising, supine and sitting, was 
approximately the same.  There was low back discomfort with 
straight leg raising to approximately 80 degrees on the 
right, but none on straight leg raising to 80 degrees on the 
left.  He had normal muscle, bulk and tone in the lower 
extremities.  Deep tendon reflexes were altered being one 
plus at the right knee, two plus at the left knee, and one 
plus at the ankles, bilaterally, with down going toes.  The 
assessment was status post-traumatic compression fracture L1, 
degenerative arthritis of thoracic and lumbar spine, and 
radicular pain down right leg, consistent with discogenic 
etiology.  The examiner commented that the veteran's back 
condition undoubtedly had been aggravated by his heavy use 
over the many years in the various jobs he had held.  It was 
said that he presently had a discogenic type pain in the 
examiner's opinion.  The distribution was not consistent with 
the L1 compression fracture.  However, the examiner did feel 
that the compression fracture was one factor in the chronic 
low back pain syndrome he presented with.  The examiner 
further commented that he saw no evidence from the record 
that the veteran had had consistent visits to VA hospitals or 
outside facilities for chronic low back pain since his 
initial accident in 1965.  It was stated that the veteran 
voluntarily admitted that his ingestion of alcohol may have 
masked the low back symptoms throughout the years.  

In a March 1997 addendum to the December 1996 examination 
report, the examiner provided the opinion that pain would 
significantly limit functional ability and that there was 
limitation of motion due to pain on use.  The degree of 
limitation of motion due to pain on use was not determinable 
and the physical examination did not demonstrate pain on 
movement with ordinary activities during the physical 
examination.  The history suggested the veteran had a chronic 
low back syndrome, which was aggravated by physical activity.  
The examiner insightfully observed that it was "impossible 
to quantitate the DeLuca requirements given the nature of 
reality."

A February 1998 letter from Dr. Witte again noted the veteran 
had been treated for lower back and right leg pain since 
1993.  It was reported that periodic treatment of the veteran 
kept him at a functional level to maintain his normal daily 
activities.  

Pursuant to the Board's June 1998 remand, the RO wrote the 
veteran and requested that he provide copies of all 
examinations he underwent at the Postal Service for his low 
back disability and that he identify any other health care 
providers who may have provided treatment for his 
disabilities.  The veteran submitted a statement in August 
1998 that indicated that he did not have any records 
pertaining to his employment at the post office involving 
examinations or evaluations because he was not required to be 
examined when he bid on a different job that was physically 
easier for him to handle.  He further noted that he had not 
been treated at any other VA or non-VA medical facility 
besides the VA Medical Center in Minneapolis, Minnesota and 
the private medical records he previously submitted.  In 
light of the veteran's statement that there were no other 
treatment records besides those already of record and any 
from the Minneapolis VA facility, the Board finds that no 
further development for medical records is required.  

The RO obtained copies of treatment records from the VA 
Medical Center in Minneapolis, Minnesota for treatment the 
veteran received since July 1997.  These records show that he 
was seen in May 1998 with complaints of vague abdominal pains 
for the past two weeks.  It was indicated that he had had an 
ulcer bleeding the past year that was treated endoscopically 
by cauterization.  The report of a June 1998 colon air 
contrast examination noted that a double contrast barium 
enema was performed and barium was refluxed into the terminal 
ileum.  There were several small diverticula in the sigmoid 
colon, but no fixed intraluminal filling defects or narrowing 
was seen.  The impression was several small diverticula in 
the sigmoid colon, but examination was otherwise 
unremarkable.  

The veteran underwent VA examinations of the spine and 
stomach in October 1998.  The report of the spine examination 
noted that, while the veteran was vague about his history, he 
reported that his pain in the low back had became worse since 
his examination in 1996.  It was noted that, although 
"flare-up" would be too strong a word, the veteran did have 
more back pain during cold or damp weather and in performing 
activities.  The veteran reported that pain significantly 
limited his functional abilities resulting in weakened 
movement against varying resistance and that he had 
limitation of motion due to pain on use.  It was stated that 
the degree of additional range of motion loss due to pain on 
use was described in the examination.  Examination noted that 
the veteran walked into the office without a limp and was not 
using a cane.  He was able to walk on heels and toes, and 
squat to the floor.  There was flattening of the normal 
lordotic curve, but no tenderness or spasm of the paraspinal 
musculature could be noted.  The veteran assumed the supine 
position gingerly but, thereafter, straight leg raising was 
possible to 90 degrees bilaterally.  With gentle persuasion, 
the ranges of motion of the lumbar spine were equal 
bilaterally.  Forward flexion was to 85 degrees, extension 
backwards was to 20 degrees, lateral flexion was to 30 
degrees, and rotation was to 25 degrees.  A generalized 
hyporeflexia made evaluation of the knee and ankle jerks 
difficult.  The examiner was unable to offer an opinion as to 
the nature and extent of any disability during a "flare-
up".  

The report of the stomach examination noted the veteran's 
history of a bleeding ulcer in 1997.  It was reported that he 
had been seen at a VA facility in May 1998 with a two week 
history of bloating and vague pains in the abdomen after 
meals.  Examination found no signs of anemia or scleral 
icterus.  He was overly nourished.  Palpation of the abdomen 
revealed no epigastric tenderness, masses, megaly or 
aneurysm.  Auscultation of the abdomen revealed normal bowel 
sounds and no evidence of a bruit.  Upper gastrointestinal 
examination was normal.  

The assessments included degenerative spondylosis of the 
lumbar spine with compression of L1 and L5, gastrointestinal 
diagnosis of a history of gastrointestinal bleed, and 
diverticula sigmoid colon.  The examiner related the 
veteran's gastrointestinal problems to his medication taken 
for his low back disability.  

The report of a VA neurological examination in October 1998 
noted neurological evaluation was essentially normal.  Muscle 
strength was normal throughout the legs and the veteran could 
stand on his toes and heels, and do a deep knee bend without 
difficulty.  Gait examination and heel to toe walking were 
normal.  Percussion of the low back caused back pain.  
Straight leg raising was negative to past 90 degrees.  
Patrick's maneuvers did not cause any pain in the hips or 
back.  Examination of the back revealed normal curvature.  He 
had some tenderness of the spine in the midline just at the 
level of the tip of the scapula.  There was some low back 
tenderness, but the paravertebral muscles were normal.  He 
could bend forward to about 20 degrees without pain.  There 
was no sacroiliac or joint sciatic notch tenderness on either 
side.  The examiner reported that this was a normal 
examination.  The veteran had tension headaches and he had a 
compression fracture reported in the lumbar spine.  It was 
stated that compression fractures of this type were quite 
common, and did not commonly cause this type of pain.  

Private treatment records were received in December 1998 
showing that the veteran was hospitalized in July 1997 for 
treatment of gastrointestinal bleeding and was found to have 
a bleeding ulcer.  He underwent a gastroscopy with 
cauterization, and his bleeding stopped.  The final diagnosis 
was acute gastrointestinal bleed from gastric ulcer, possibly 
related to medications.    

Analysis

The veteran and his representative contend that he is 
entitled to an evaluation in excess of the currently assigned 
30 percent disability rating for his service-connected low 
back disability.  In essence, he maintains that his low back 
disability is more disabling than reflected by the current 
rating.  He claims that he has pain on motion that limits his 
activities and radiates into his right leg and foot.  He 
claims further that doctors for the Postal Service felt his 
back disability was more severe and he asserted that the 
disorder led him to take a less demanding position with the 
Postal Service.  He also contends that his gastric ulcer 
warrants an evaluation in excess of the currently assigned 10 
percent rating, but specific contentions supporting this 
claim have not been presented.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Where functional loss is alleged due to pain 
on motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997). 
  
Residuals of a compression fracture at L1 with traumatic 
arthritis
 and low back strain

The veteran's residuals of a compression fracture at L1 with 
traumatic arthritis and low back strain have been evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5285, 
5292, and 5295, which cover arthritis, residuals of fractures 
of a vertebra and lumbosacral strain.  The rating schedule 
provides that residuals of fractures of a vertebra will be 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  38 C.F.R. § 4.71a, Code 5285.  Likewise, 
arthritis, due to trauma, substantiated by x-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Codes 5003 and 5010.

Limitation of motion of the lumbar spine is rated as 20 
percent disabling when it is moderate and at 40 percent when 
it is severe.  38 C.F.R. § 4.71a, Code 5292.  A lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilateral, in standing position is 
rated at 20 percent.  A severe lumbosacral strain with 
listing of whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or some of the above with abnormal 
mobility on forced motion, is rated at 40 percent.  38 C.F.R. 
§ 4.71a, Code 5295.  

In this case, recent treatment records and examination 
reports show that the veteran has complaints of pain in the 
low back.  However, x-ray examinations reveal only mild 
arthritic changes and only a moderately limited range of 
motion even considering his complaints of pain.  There was no 
indication of muscle spasms, listing of the spine, or other 
indications of severe impairment as contemplated under the 
rating schedule. 

Thus, after considering the entire evidence of record, the 
Board finds that the veteran's low back disability results in 
no more than moderate impairment.  Thus, no more than a 20 
percent rating based on moderate limitation of motion, with 
an additional 10 percent for demonstrable deformity of a 
vertebral body, is warranted.  It has not been shown that he 
has either a severe limitation of motion or symptoms 
analogous to severe lumbosacral strain under the rating 
schedule. Therefore, the Board concludes that the 30 percent 
disability evaluation was properly continued, as the 
requirements for a higher evaluation have not been met or 
approximated.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Codes 
5003, 5010, 5285, 5292, and 5295.    

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca.  Although the 
veteran complained of pain associated with the disability at 
issue, "a finding of functional loss due to pain must be 
'supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  While the veteran 
subjectively complained of discomfort in the extremes of 
movement, there is no evidence of disuse atrophy or 
incoordination on use.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide a basis for a higher 
rating.

Additionally, while the veteran contends that his back 
disability has required him to take a lesser job with the 
Postal Service and that doctors there felt his back 
disability was more severe, he has subsequently stated that 
there are no examination or evaluation reports from the 
Postal Service because he was not required to be examined 
when he bid on a different job and that there are no other 
treatment records to be obtained.  Hence, the benefit sought 
on appeal is denied.

Gastric ulcer

The veteran is seeking a disability rating in excess of the 
10 percent assigned for his gastric ulcer.  While this appeal 
involves the initial rating assigned following a grant of 
service connection, as noted above the evidence from recent 
VA treatment records, examination reports, and elsewhere 
shows that the disability has been stable since the effective 
date of his grant of service connection in August 1997.  
Therefore, there is no basis for the assignment of a staged 
rating.

The rating schedule provides that gastric ulcers will be 
rated as 10 percent disabling when the condition is mild, 
with recurring symptoms once or twice yearly and as 20 
percent when it is moderate with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  
38 C.F.R. § 4.114, Code 7304.

In this case, recent treatment records show that, while the 
veteran has some complaints of gastrointestinal problems, 
recent upper gastrointestinal testing has found no evidence 
of an active ulcer.  The only evidence of an active or 
bleeding ulcer was when he was hospitalized in July 1997, 
which was prior to the effective date for the granting of 
service connection for his gastric ulcer.  In any event, his 
symptoms as described do not warrant a higher rating even if 
they were attributable to an active gastric ulcer because 
they are not severe symptoms averaging 10 days or more.  
Thus, after considering the entire evidence of record, the 
Board concludes that the 10 percent disability evaluation was 
properly assigned, as the requirements for a higher 
evaluation have not been met or approximated.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.7, 4.114, Code 7304.

Conclusion

In reaching these decisions, the Board has considered the 
complete medical history of the disabilities in question as 
well as the current manifestations and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2.  While the veteran claims his low back 
disability interferes with his ability to work, the record 
does not show that his back disorder results in frequent 
periods of hospitalization or requires him to miss work.  
Thus, the Board finds that in this case the disability 
picture is not so exceptional or unusual so as to warrant an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's low back disability or his gastric ulcer 
have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (1998).  Further, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
residuals of a compression fracture at L1 with traumatic 
arthritis and low back strain is denied.

Entitlement to an evaluation in excess of 10 percent for the 
period from August 29, 1997, for a gastric ulcer is denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 

